DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the airway” in lines 3-4 which should read “an airway” for consistency purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the dose of vapor from computing step” in line 14 which should read “the dose of vapor from the computing step”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the airway wall” in line 3 which should read “an airway wall” for consistency purposes.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the egress port” in line 1 which should read “the at least one egress port”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the airway wall” which should read “an airway wall” for consistency purposes.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the lesion” which should read “the band-shaped lesion”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 11 recites “the lesion” which should read “the band-shaped lesion”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites “the depth of ablation layer” in line 9 which should read “the depth of the ablation layer”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the catheter” in line 2 which should read “the vapor ablation catheter”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the catheter” in line 1 which should read “the vapor ablation catheter”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the egress port” in line 2 which should read “the at least one egress port”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites “the egress port” in line 2 which should read “the at least one egress port”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the depth of ablation” which should read “the depth of the ablation layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vapor" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the catheter shaft" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the vapor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-14 depend from rejected claim 1; therefore, are also rejected.
Claim 17 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 depends from rejected claim 17; therefore, is also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0354140 A1).
Regarding claim 15, Sharma discloses an intra-airway method for treating obstructive lung disease in a patient (Fig. 9A) comprising: advancing a vapor ablation catheter (catheter 96) into an airway of the patient lung (Fig. 9A); isolating a target section along the airway to ablate (using any one of positioning elements 98, 97); aiming at least one egress port (ports through which ablative agent 9 is expelled) of the vapor ablation catheter directly towards the surface of an airway wall of the airway within the target section (Fig. 9); emitting vapor from the at least one egress port into the surface of the airway causing a thin ablation layer to form extending from the surface of the airway wall to a depth in the airway wall (wherein the ablative agent 9 is vapor i.e. steam [0538]; [0543]; [0496]; [0497]; [0695]; [0458]).
Sharma fails to explicitly disclose controlling the depth of the ablation layer to include the epithelial layer and exclude the smooth muscle layer of the airway wall.
However, Sharma teaches the devices and methods of the present specification can be used to cause controlled focal or circumferential ablation of targeted tissue to varying depth in a manner in which complete healing with re-epithelialization can occur. Additionally, the vapor could be used to treat/ablate benign and malignant tissue growths resulting in destruction, liquefaction and absorption of the ablated tissue. The dose and manner of treatment can be adjusted based on the type of tissue and the depth of ablation needed ([0695]). Sharma further teaches the amount of thermal energy applied to the target section is calculated to ablate only the diseased cavity ([0538]) without causing a tear or perforation of the organ (Fig. 3D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sharma such that the depth of the ablation layer is controlled to include the epithelial layer and exclude the smooth muscle layer of the airway wall in light of the teachings of Sharma in order to avoid significant damage to normal tissue and/or prevent tearing or perforation of the airway wall.
Regarding claim 16, modified Sharma fails to explicitly disclose wherein the isolating is performed using a balloon, instead it is performed using a disc shaped positioning element (98).
However, Sharma teaches an embodiment of a vapor ablation device (320) in which the isolating/positioning devices are balloons (325, 326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolating of modified Sharma to be performed using one or more balloons as taught by Sharma. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded the predictable result of isolating a treatment section from normal tissue.
Regarding claim 17, modified Sharma discloses wherein the at least one egress port comprises a first set of egress ports (distal set of ports; Fig. 9A) circumferentially spaced around the shaft of the catheter (as the agent 9 is delivered uniformly circumferentially through ports in the catheter noted by lines of 9; [0538]; Fig. 9A; [0070]).
Regarding claim 18, modified Sharma discloses wherein the catheter comprises a second set of circumferentially disposed egress ports (proximal set of ports; Fig. 9A), the second set spaced a distance from the first set (as the agent 9 is delivered uniformly circumferentially through ports in the catheter noted by lines of 9; [0538]; Fig. 9A; [0070]) but fails to disclose wherein the distance is at least 4 mm.
However, Sharma teaches it should be appreciated that the size of the port, number of ports, and distance between the ports will be determined by the volume of ablative agent needed, pressure that the hollow organ can withstand, size of the hollow organ as measured by the distance of the surface from the port, length of the tissue to be ablated (which is roughly the surface area to be ablated), characteristics of the tissue to be ablated and depth of ablation needed. In one embodiment, there is at least one port opening that has a diameter between 1 μm and 1 cm. In another embodiment, there are two or more port openings that have a diameter between 1 μm and 1 cm and that are equally spaced around the perimeter of the device ([0468]). Sharma also teaches the ports may be separated from the isolating/positioning device by a distance of 1 mm to 10 cm, which includes a distance of 2 mm from both sides of the isolating device (98) which would set the distance between the sets to be at least 4 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second set of modified Sharma to be spaced a distance from the first set of at least 4 mm in light of the teachings of Sharma as applicant appears to have placed no criticality on the claimed range (as adjacent ports “can be” spaced apart a predetermined distance [0085]) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 19, modified Sharma discloses wherein the controlling step comprises controlling a time duration of ablation ([0481]), but fails to disclose the time duration ranges from 3 to 30 seconds.
However, Sharma teaches the time duration lasts longer than 1 second ([0481]) and the amount of thermal energy needed to ablate the diseased tissue is calculated ([0538]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time duration of modified Sharma to range from 3 to 30 seconds in light of the teachings of Sharma in order to effectively ablate diseased tissue from the target area.
Regarding claim 20, modified Sharma discloses wherein the controlling step comprises controlling distance from the egress port to the airway wall (via calculating the diameter ‘d’ for the positioning element 98, which places the egress ports at a central position in the airway; Fig. 9A; [0538]) wherein the distance is in the range of 1 to 5 mm (as the diameter of the positioning device 98 is between 0.1 mm and 10 cm and the egress ports are along the longitudinal axis of the catheter; therefore, central to the diameter of the positioning device 98 i.e. between 0.05 mm and 5 cm from the airway wall).
Regarding claim 21, modified Sharma discloses further comprising controlling or setting an ablation control parameter selected from the group consisting of time duration, duty cycle, energy rate, flowrate, temperature, and pressure (wherein temperature sensors are used to control the delivery of the ablative agent 9; [0538]).
Regarding claim 22, modified Sharma discloses controlling or adjusting the distance from the egress port to the surface of the airway based on a target depth to be achieved by the emitted vapor (wherein the distance from the egress ports to the surface of the airway is controlled due to the diameter of the positioning elements 98, 97 to a target depth to be achieved, as the diameter of the positioning element 98 allows for calculating of the amount of thermal energy needed to ablate the diseased tissue; [0538]).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose or suggest delivering the vapor from the at least one egress port into the surface of the airway and according to said computed dose of vapor, thereby causing formation of the band-shaped lesion wherein the dose of vapor from computing step is predetermined to cause the band-shaped lesion to have a depth in the range from 0.1 to 0.7 mm, and a width in the range from 5 to 20 mm as recited in claim 1. Sharma discloses a method for treating obstructive lung disease similar to that claimed (see for example claim 15 as discussed above), in which the depth of treatment can be varied and controlled ([0695]), but Sharma is silent to controlling the width of the band-shaped lesion as claimed. While Sharma teaches visually monitoring a treatment through the use of an endoscope, Sharma fails to disclose computing a real-time hue change as the ablation layer is forming as recited in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771